Assets Under Management (unaudited) ($ billions) Three Months Ended Twelve Months Ended December 31, September 30, December 31, December 31, December 31, Institutional Accounts Assets Beginning of Period $ Inflows Outflows ) Net Flows ) ) Market Appreciation/(Depreciation) ) ) End of Period $ Retail Accounts Assets Beginning of Period Assets $ Inflows Outflows ) Net Flows ) Market Appreciation/(Depreciation) ) ) End of Period $ Total Assets Beginning of Period $ Inflows Outflows ) Net Flows ) Market Appreciation/(Depreciation) ) ) End of Period $ $
